HARRIS, Judge.
Angelo Anthony Murgolo appeals his conviction and sentence for purchase of cocaine. His attack on the constitutionality of Chapter 87-243 is without merit. Burch v. State, 558 So.2d 1 (Fla.1990). We affirm the conviction.
Although the court announced appellant’s sentence as three years probation with a condition of 90 days in jail, the judgment reflects 90 days in jail to be followed by three years probation. The sentence is reversed and remanded for correction to conform to the oral pronouncement. See e.g., Mott v. State, 489 So.2d 854 (Fla. 5th DCA 1986).
AFFIRMED in part, REVERSED in part and REMANDED for correction.
DANIEL, C.J., and DAUKSCH, J., concur.